DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 1 and 16; and cancelled claims 32 and 33 on 10/01/2021. 

Response to Arguments
	Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, “retention element” will be interpreted to have the following structure: movable arm (Figure 4 and [0029]), retention head [0029], drive that is actuated pneumatically, hydraulically, or electrically [0010], [0029], and a base [0034] and its equivalents. According to the specification, “tensioner” will be interpreted to be equivalent to “retention element” [0010],  and therefore, have the structure including a movable arm (Figure 4 and [0029]), retention head [0029], drive that is actuated pneumatically, hydraulically, or electrically [0010], [0029], and a base [0034] and its equivalents.
 According to the specification, “removal element” will be interpreted to have the following structure: a vacuum suction (Figure 5 and [0052]-[0054]) and/or robot arm [0054]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918). 
Regarding Claim 1, Schrober teaches a tool for producing a fiber composite component [0033], comprising:
at least two tool portions having partial cavities, each tool portion defining half of a first recess (Figure 12, item 74) and which are moved together in a production position in such a manner that they form a cavity [0033], in which cavity the fiber composite component is produced;
the first recess encapsulates at least the retention element and a pivotable retention portion that is associated with the at least a first tool portion (Figure 12 and [0109]), 
wherein the retention element comprises a movable arm (Figure 10 and 11, item 80), a retention head (Figure 10 and 11, item 83), a base (Figure 10 and 11, item 85), 


Schroder teaches the retention element is operated by having a person take the handle bar and pushes the bar in the direction of the protrusion thereby exerting a pressing force on the protrusion and the fixating flange lying of a blade half (not shown for simplification reasons) between the protrusion and the pressing bar [0010]. 

Schroder does not explicitly teach (1) the first recess define in the tool portion encapsulates at least the retention element and the pivotable retention portion and (2) the retention element is pivotable between i) an initial position when the tool portions are moved together and ii) a retention portion that is different from the initial position just before the tool portions are moved apart.

	As to (1), Schroder teaches a support, mounting portion, and spigot for fixing the retention portion (Figure 11, items 79, 81, and 82). The support, mounting portion, and spigot and the tool surface (Figure 11, item 76) form a recess in which the retention portion is disposed. 
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to utilize combine the support, mounting portion, and spigot of Schroder with the tool portion to form a single integrated structure. The retention element of Schroder would be encapsulated by the recess formed by the integrated structure. 

As to (2), Brussel teaches an apparatus for securely positioning a fiber-reinforced plastic mass in a press, comprising a mechanical spring or a pneumatically or hydraulically active biasing mechanism (Figure 2, item 4 and Col 4, Ln 55-57). 
. 

Claims 16-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918), as applied to claim 1, Bech (US 7,895,746). 
Regarding claim 16, Schroder in view of Brussel teaches the tool as applied to claim 1, wherein the mold is shaped to produce wind turbine blades (Schroder, [0033]).
Schroder in view of Brussel does not explicitly teach the partial cavities and cavity are shaped wherein along a first axis of the tool the partial cavities and the cavity are equal in size and along a second axis of the tool the cavity is larger than the first recess.
Bech teaches a two mold halves for producing a wind turbine blade (Figure 1 and Figure 4), wherein the mold cavity is larger than the edges of the mold (Figure 9). 
	Both Schroder and Bech teach a mold halves for producing wind turbine blade. It would have been obvious to substitute the undisclosed shape of the wind turbine blade mold of Schroder in view of Brussel with the shape of the wind turbine blade mold of Bech, a functionally equivalent wind turbine blade mold. 



	Regarding claim 18, Schroder in view of Brussel and Bech teaches the tool as applied to claim 16, wherein the retention element is pneumatically or hydraulically actuatable (Brussel, Figure 2, item 4 and Col 4, Ln 55-57).

	Regarding claim 19, Schroder in view of Brussel and Bech teaches the tool as applied to claim 18, wherein the tool portions each have surfaces which the fiber composite produced is in contact (Schroder, [0033]). 

Regarding claim 27, Schroder in view of Brussel and Bech teaches the tool as applied to claim 17, wherein the retention element is pneumatically or hydraulically actuatable (Brussel, Figure 2, item 4 and Col 4, Ln 55-57).

Claims 20, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918) and Bech (US 7,895,746), as applied to Claim 19, in further view of Davis  (Surface Engineering for Corrosion and Wear Resistance).
Regarding Claim 20, Schroder in view of Brussel and Bech teaches the apparatus as applied to Claim 19. 
Schroder in view of Brussel and Bech is silent on the surface composition of the compression molding device and what surface coating if any was applied to the device. 
Davis discloses that the corrosion, wear, or the combined effects of these destructive failure modes cost industrial economies hundreds of billions of dollars each year and one of the most effective means of mitigating damage due to corrosion and wear is to treat, or engineer, the surface so that it can perform functions that are distinct from those functions required from the bulk of the material (Preface). Davis teaches various surface coatings, methods of applying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surface coat the apparatus of Schroder in view of Brussel and Bech as taught by Davis to prolong the lifetime of the molding device and mitigate costly damage to the apparatus.  

Regarding 21, Schroder in view of Brussel and Bech teaches the apparatus as applied to Claim 19. 
Schroder in view of Brussel and Bech is silent on the surfaces are plasma-nitrided, mirror-polished, or chromium plated. 
Davis discloses electroplating an object can yield improved wear and corrosion resistance properties depending on the metal or metals being electrodeposited. Davis species that using hard chromium coatings via electroplating is a method of obtaining improved wear resistance (Table 1, Page 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electroplate the surface of the apparatus of Schroder in view of Brussel and Bech with chromium coatings, as taught by Davis to improve the wear resistance of the apparatus, prolonging the lifetime of the molding apparatus and mitigating costly damage to the apparatus.  

Regarding 28, Schroder in view of Brussel, Bech, and Davis teaches the tool as applied to Claim 20, comprising hard chromium coatings on the surface of the tool via electroplating to improve wear resistance (Davis, Table 1, Page 2). 


Allowable Subject Matter
Claim 22-26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Schroder in view of Brussel, Bech, and Davis does not explicitly teach the tool has a removal element which moves the fiber composite component from the tool, wherein the removal element comprises at least one vacuum suction device via which the fiber composite component produced is removable, wherein the removal element is a movable arm. 
Reinhold (US 8,556,617) teaches a robotic arm that applies vacuum (Col 3, Ln 29-47) to pick up dry fiber-reinforced layer (Col 9, Ln 25-50) and transport it to a mold core (Col 2, Ln 54-59)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to substitute the undisclosed mechanism of applying fibrous reinforcement with the robotic arm of Reinhold, a functionally equivalent mechanism for transporting fibrous material in to a mold. 
While the robotic arm of Reinhold is not intended for removing the fiber composite component produced from the tool, given that the robotic arm of Reinhold is identical in structure to a robotic arm with at least one vacuum suction device, the robotic arm of Reinhold would be capable of performing the intended use.

The combination of modifications to Schroder in view of Brussel, Bech, Davis, and Reinhold to incorporate air ejector in the mold of Schroder would not have been obvious to one of ordinary skill in the art. 

Claim 23, 24, 25, 26, and 29 are allowable for depending on claim 22. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742